Ons
ATTORNEY AT LAW

Stan Brown, Esq.

 

Stan Derwin Brown Law Office, LLC
1300 Caraway Court, Suite 101 »* Largo, Maryland 20774-5462
Telephone: 301.883.8888 * Fax: 301.883.8606
Website: StanBrown.law & CrimeVictim.law

E-mail: attorney@StanBrown.net

Licensed in Maryland & Washington, D.C.

 

 

August 13, 2019 Via Electronic Case Filing

The Honorable Charles B. Day

U.S. District Court for the District of Maryland
Southern Division

6500 Cherrywood Lane

Greenbelt, Maryland 20770

Re: Easley v. Washington Metropolitan Area Transit Authority
Civil Action No. 8:18-cv-03456
U.S.D.C. for the District of Maryland, Southern Division

Dear Judge Day:

This letter is the Plaintiff Barbara A. Easley’s response to the Defendant WMATA’s
alleged discovery dispute and in anticipation of the scheduled August 14, 2019 pre-
motion telephone conference between the parties’ counsel and the court.

The Defendant WMATA has not produced the driver, Ms. Carolyn Skipwith, and
apparently Ms. Skipwith will be unavailable for trial. Plaintiff has not had the opportunity
to obtain deposition discovery from Carolyn Skipwith concerning her alleged use of
controlled dangerous substances at the time of the incident.

Initially Plaintiff intended to retain Dr. Yale H. Kaplan as an expert toxicologist.
Plaintiff has decided that Dr. Yale H. Caplan, a toxicologist, is no longer needed as an
expert for the Plaintiff. Although Dr. Kaplan may be called as a rebuttal expert witness.

The discovery “dispute” is now moot since no expert report is necessary for
potential rebuttal expert witnesses.

Sincerely,
AL)
Stan Brown, Esq.

Counsel for Plaintiff, Barbara A. Easley

cc All counsel of record
